IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                           No. 00-30115
                                         Summary Calendar



SHELBY WILLIAMS,

                                                                                     Plaintiff-Appellant,

                                                 versus

KENNETH S. APFEL, COMMISSIONER OF
SOCIAL SECURITY,

                                                                                     Defendant-Appellee.

                        ----------------------------------------------------------
                           Appeal from the United States District Court
                                for the Western District of Louisiana
                                       USDC No. 98-CV-2119
                        ----------------------------------------------------------
                                           October 6, 2000

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges:

PER CURIAM:*

       Shelby Williams appeals from the district court’s denial of his petition seeking review of the

Commissioner of Social Security’s decision denying supplemental security income and disability

insurance benefits. He contends that the Administrative Law Judge ("ALJ") erred by determining that

he has the residual functional capacity to perform his past relevant work as a welder/pipefitter and




       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
erred by failing to order a further consultative mental examination to more fully develop the record

on the effect his intermittent explosive disorder has on his ability to work.

       Substantial evidence supports the ALJ's determination that Williams retained the residual

functional capacity to perform a wide range of medium work and in particular to perform the physical

and mental demands of his past relevant work. See Leggett v. Chater, 67 F.3d 558, 564-65 (5th Cir.

1995). Since the ALJ's determination was based on Williams's description of his past work as he

actually performed it, the testimony of a vocational expert was unnecessary. See Villa v. Sullivan,

895 F.2d 1019, 1022 (5th Cir. 1990). Even if Williams's past work was a "composite job" having

significant elements of sedentary, light, and medium work, the available documentation was sufficient

to determine how his job was usually performed, and it was therefore unnecessary to obtain expert

vocational testimony. See Social Security Ruling 82-61 (1982).

       Williams has not shown that an additional consultative mental examination was necessary or

that the ALJ abused her discretion in denying his request for an examination. See Pierre v. Sullivan,

884 F.2d 799, 802 (5th Cir. 1989).

       Because the ALJ’s conclusion that Williams was not disabled is supported by substantial

evidence and resulted from the application of proper legal standards, the district court’s judgment

denying Williams's petition is AFFIRMED.